 Case 1:18-cr-00538-MKB Document 39 Filed 08/12/20 Page 1 of 2 PageID #: 201




                                                            August 12, 2020

VIA ECF
The Honorable Margo K. Brodie
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:     United States v. Ng Chong Hwa a.k.a Roger Ng, 18 Cr. 538 (MKB)

Dear Judge Brodie:

        We represent Roger Ng in the above-referenced case and write jointly with the
government to propose a briefing schedule to the Court. This case is currently scheduled for jury
selection on January 19, 2021. We jointly propose the following schedule to be So Ordered by
the Court:

       Dispositive/Discovery Motions Deadline:
       10/2 – Defense Motions Due
       10/23 – Government Opposition Due
       10/30 – Defense Reply Due

       Trial Motions (in limine/404(b)) Deadline:
       12/2 – Defense/Government Motions Due
       12/16 – Oppositions Due
       12/23 – Replies due

      The defense respectfully requests leave to file further motions in limine after we receive §
3500 material and government exhibits.
 Case 1:18-cr-00538-MKB Document 39 Filed 08/12/20 Page 2 of 2 PageID #: 202




      We thank the Court for its attention to this matter.

                                                             Respectfully submitted,



                                                             Marc A. Agnifilo, Esq., Of Counsel
                                                             Teny R. Geragos, Esq.
                                                             Jacob Kaplan, Esq.

cc:   All Counsel (via ECF)




                                                2
